Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered April 10, 1997, convicting him of rape in the first degree (two counts), sodomy in the first degree (two counts), sexual abuse in the first degree (three .counts), and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of the crimes of which he was convicted beyond a reasonable doubt. Moreover, the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The trial court providently exercised its discretion in allowing a psychologist, who was an expert in intra-familial child rape trauma syndrome, to testify as to the general features of the syndrome (see, e.g., People v Mooney, 76 NY2d 827, 828; People v Banks, 75 NY2d 277; People v Keindl, 68 NY2d 410; People v Cronin, 60 NY2d 430).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Santucci, J. P., Thompson, Sullivan and Goldstein, JJ., concur.